Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant's response filed 03/14/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/14/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 03/14/2022, claims 1, 3 and 8-28 are pending in the application.  Claims 1, 3, 8-24 and 28 are under examination. Claims 25-27 are withdrawn as being drawn to a non-elected invention.  

New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 6,770,461, Patent 7,655,785 and US Publication 20040241651.
The claim is drawn to an aptamer composition comprising at least one oligonucleotide comprising one or more motifs selected from SEQ ID Nos. 203-213.
Patent 6,770,461 teach an oligonucleotide comprising SEQ ID No. 203:

RESULT 1
US-09-544-398B-165
; Sequence 165, Application US/09544398B
; Patent No. 6770461
; GENERAL INFORMATION:
;  APPLICANT: Carulli, John P.
;  APPLICANT:  Little, Randall D.
;  APPLICANT:  Recker, Robert R.
;  APPLICANT:  Johnson, Mark L.
;  TITLE OF INVENTION: High bone mass gene of 11q13.3
;  FILE REFERENCE: 032796-013
;  CURRENT APPLICATION NUMBER: US/09/544,398B
;  CURRENT FILING DATE:  2002-06-10
;  PRIOR APPLICATION NUMBER: US 09/229,319
;  PRIOR FILING DATE: 1999-01-13
;  PRIOR APPLICATION NUMBER: US 60/071,449
;  PRIOR FILING DATE: 1998-01-13
;  PRIOR APPLICATION NUMBER: US 60/105,511
;  PRIOR FILING DATE: 1998-10-23
;  NUMBER OF SEQ ID NOS: 641
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 165
;   LENGTH: 16
;   TYPE: DNA
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 12
;   OTHER INFORMATION: n = A,T,C or G
US-09-544-398B-165

  Query Match             100.0%;  Score 10;  DB 6;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCACGAC 10
              ||||||||||
Db          1 AAACCACGAC 10


Patent 7,655,785 teach an oligonucleotide comprising SEQ ID No. 211:
RESULT 1
US-10-708-953B-680540
; Sequence 680540, Application US/10708953B
; Patent No. 7655785
; GENERAL INFORMATION:
;  APPLICANT: Bentwich Itzhak
;  TITLE OF INVENTION: BIOINFORMATICALLY DETECTABLE GROUP OF NOVEL REGULATORY
;  TITLE OF INVENTION:  OLIGONUCLEOTIDES AND USES THEREOF
;  FILE REFERENCE: 55036
;  CURRENT APPLICATION NUMBER: US/10/708,953B
;  CURRENT FILING DATE:  2004-04-02
;  NUMBER OF SEQ ID NOS: 2254592
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 680540
;   LENGTH: 14
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-10-708-953B-680540

  Query Match             100.0%;  Score 11;  DB 11;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGAGGAAAGG 11
              |||||||||||
Db          1 AAGAGGAAAGG 11


Patent Application 20040211651 teach an oligonucleotide comprising SEQ ID No. 213:

RESULT 24
US-10-257-017B-267227
; Sequence 267227, Application US/10257017B
; Publication No. US20040241651A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Detection of single nucleotide polymorhphisms [SNPs] and cytosine
;  TITLE OF INVENTION:  methylations
;  FILE REFERENCE: E01/1193/WO
;  CURRENT APPLICATION NUMBER: US/10/257,017B
;  CURRENT FILING DATE:  2002-10-07
;  PRIOR APPLICATION NUMBER: DE 10019173.8
;  PRIOR FILING DATE: 2000-04-07
;  NUMBER OF SEQ ID NOS: 382046
; SEQ ID NO 267227
;   LENGTH: 12
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Oligonucleotide primer for the detection of SNP TSC0000060
US-10-257-017B-267227

  Query Match             100.0%;  Score 8;  DB 10;  Length 12;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AACCACAA 9
              ||||||||
Db          5 AACCACAA 12

Because the oligonucleotide is identical to the claimed oligonucleotide, it would have a binding affinity to damaged hair as required by the claim.  Thus, Patent 6,770,461, Patent 7,655,785 and US Publication 20040241651 anticipates claim 28.

Claim(s) 1and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentwich et al. (US Patent 8,461,315).
The claim is drawn to an aptamer composition comprising at least one oligonucleotide with at least 50% nucleotide sequence identity to sequences having SEQ ID Nos. 2, 101, 102, 214, 216-218 and 220).
Bentwich et al. teach an oligonucleotide having SEQ ID No. 90290 that comprises at least 50% sequence identity to instant SEQ ID No. 214.
RESULT 15
US-12-661-041-90290
; Sequence 90290, Application US/12661041
; Patent No. 8461315
; GENERAL INFORMATION
;  APPLICANT: Itzhak Bentwich
;  TITLE OF INVENTION: Micrornas and uses thereof
;  FILE REFERENCE: 050992.0202.16USDV
;  CURRENT APPLICATION NUMBER: US/12/661,041
;  CURRENT FILING DATE: 2011-04-19
;  PRIOR APPLICATION NUMBER: 11/130,645
;  PRIOR FILING DATE: 2005-05-16
;  NUMBER OF SEQ ID NOS: 760678
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 90290
;  LENGTH: 64
;  TYPE: RNA
;  ORGANISM: Homo Sapiens
US-12-661-041-90290

  Query Match             50.8%;  Score 19.8;  DB 24;  Length 64;
  Best Local Similarity   46.2%;  
  Matches   18;  Conservative    9;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 AAAGTGAACTGAATATGGATTACAAGTTTCAGATCGAAA 39
              ||| : || :||| |:| |::  |  :::|| |:  |||
Db          6 AAAUUCAAUUGAAAAUGUAUUGUAUUUUUCAAAUAAAAA 44


Because the oligonucleotide is identical to at least 50% the claimed SEQ ID No. 214, it would have a binding affinity to damaged hair as required by the claim. 
Thus Bentwich et al. anticipates the instant claim.


Claim(s) 1and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentwich et al. (US Patent 8,461,315).
The claim is drawn to an aptamer composition comprising at least one oligonucleotide with at least 50% nucleotide sequence identity to sequences having SEQ ID Nos. 2, 101, 102, 214, 216-218 and 220).
Bentwich et al. teach an oligonucleotide having SEQ ID No. 80461 that comprises at least 50% sequence identity to instant SEQ ID No. 219.
RESULT 1
US-12-661-041-80461
; Sequence 80461, Application US/12661041
; Patent No. 8461315
; GENERAL INFORMATION
;  APPLICANT: Itzhak Bentwich
;  TITLE OF INVENTION: Micrornas and uses thereof
;  FILE REFERENCE: 050992.0202.16USDV
;  CURRENT APPLICATION NUMBER: US/12/661,041
;  CURRENT FILING DATE: 2011-04-19
;  PRIOR APPLICATION NUMBER: 11/130,645
;  PRIOR FILING DATE: 2005-05-16
;  NUMBER OF SEQ ID NOS: 760678
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 80461
;  LENGTH: 64
;  TYPE: RNA
;  ORGANISM: Homo Sapiens
US-12-661-041-80461

  Query Match             74.4%;  Score 18.6;  DB 24;  Length 64;
  Best Local Similarity   52.0%;  
  Matches   13;  Conservative    8;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 AATTAGTGGGATTTATTCACTATAA 25
              ||::||:|| |:::|  || :|:||
Db         18 AAUUAGUGGCAUUUAAACAAUAUAA 42


Because the oligonucleotide is identical to at least 50% the claimed SEQ ID No. 219, it would have a binding affinity to damaged hair as required by the claim. 
Thus Bentwich et al. anticipates the instant claim.

Claim(s) 1and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentwich et al. (US Patent 7,709,616).
The claim is drawn to an aptamer composition comprising at least one oligonucleotide with at least 50% nucleotide sequence identity to sequences having SEQ ID Nos. 2, 101, 102, 214, 216-218 and 220).
Bentwich et al. teach an oligonucleotide having SEQ ID No. 680875 that comprises at least 50% sequence identity to instant SEQ ID No. 220.
RESULT 2
US-11-130-645B-680875
; Sequence 680875, Application US/11130645B
; Patent No. 7709616
; GENERAL INFORMATION:
;  APPLICANT: ROSETTA GENOMICS LTD
;  TITLE OF INVENTION: MICRORNAS AND USES THEREOF
;  FILE REFERENCE: 06087.0202.CPUS13
;  CURRENT APPLICATION NUMBER: US/11/130,645B
;  CURRENT FILING DATE:  2005-05-16
;  NUMBER OF SEQ ID NOS: 760616
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 680875
;   LENGTH: 64
;   TYPE: RNA
;   ORGANISM: hsa
US-11-130-645B-680875

  Query Match             52.5%;  Score 21;  DB 16;  Length 64;
  Best Local Similarity   72.4%;  
  Matches   21;  Conservative    3;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          8 AACATGACCAAAAGAGGAAAGGTATAGCT 36
              |||| ||||| ||||| | | |:|:|||:
Db         31 AACAAGACCAUAAGAGAAUAAGUAUAGCU 59


Because the oligonucleotide is identical to at least 50% the claimed SEQ ID No. 220, it would have a binding affinity to damaged hair as required by the claim. 
Thus Bentwich et al. anticipates the instant claim.

Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 28 under 35 U.S.C. 102(a)(2) as being anticipated by Lukyanov et al. (US Patent 7803922) is withdrawn in response to claim amendments.


The rejection of claim (s) 28 under 35 U.S.C. 102(a)(2) as being anticipated by Alexandrov et al. (US Patent 10329575 is withdrawn in response to claim amendments.

The rejection of claim (s) 1 under 35 U.S.C. 102(a)(2) as being anticipated by Manoharan et al. (US Patent 10273477) is withdrawn in response to claim amendments.

The rejection of claim (s) 1, 8, 10 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Inapuri, E. (US Patent Application 20200131515) is withdrawn in response to claim amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
The rejection of claims 1, 3, 8-24 and 28 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.
Applicant argues the specification at page 44, last paragraph to page 51, line 14 provide a representative number of species of the genus of aptamers that bind to damaged hair. Pages 44-51 describes certain motifs contained in sequences that “may be expected to bind to damaged hair”.
The specification lists the motifs of 4 aptamers identified in the selection process H-A1 SEQ ID NO 2, H-A2, H-B1 SEQ ID NO 101 and H-B2 SEQ ID NO 102).  The specification describes specific motifs from random regions of these aptamers:

A. Analysis of random region of aptamer H-A1 (SEQ ID NO 1): 
The motifs: 
30 	SEQ ID NO 201: 5'- CGAGCAC-3' 
SEQ ID NO 202: 5'-ACAAGT-3' 
B. Analysis of random region of aptamer H-A2 (SEQ ID NO 2): 
The motif: 
SEQ ID NO 203: 5'- AAACCACGAC-3' 
C. Analysis of random region of aptamer H-B 1(SEQ ID NO 101): 
20 The motifs: 
SEQ ID NO 204: 5'-ATTCAC-3' 
SEQ ID NO 205: 5'- ACACCGA-3' 
SEQ ID NO 206: 5'- GACAACAG-3' 
SEQ ID NO 207: 5'- ACACCGANGACAACA-3'
15296 49 
  D. Analysis of random region of aptamer H-B2(SEQ ID NO 102): 
 The motif: 
 	SEQ ID NO 208: 5'- GCAGAACA-3' 
 	SEQ ID NO 209: 5'- AACATGA-3' 
5SEQ ID NO 210: 5'- TGACCAAAAGAGGAAAGG-3' 
 	SEQ ID NO 211: 5'- AAGAGGAAAGG- 3' 
 	SEQ ID NO 212: 5'-GCAGAACATGACCAAAAGAGGAAAGG- 3' 

 
The specification describes “smaller oligonucleotides comprising some of the secondary structures elements” that are designed from the four aptamers above (see page 50): The aptamers are listed here with the corresponding claimed SEQ ID NOs: 
H-A1.1 (SEQ ID NO 214) 
H-A1.2 
H-A2.1 (SEQ ID NO 216)
H-A2.2 (SEQ ID NO 217)
H-B1.1 (SEQ ID NO 218)
H-B2.1 (SEQ ID NO 220)
The specification describes performance of these truncated aptamers compared to other aptamers binding value in Table 4.  Table 4 illustrates the vastly varying degrees of binding affinity of the truncated aptamer sequences to different hair samples with some aptamer sequences having virtually not binding affinity such as H-A2.2 (SEQ ID NO 217).
The specification does not provide a representative number of species of the genus of aptamers claimed to satisfy the written description requirement as argued by Applicant.  It is clear from the data presented in the specification that SEQ ID NO 217 does not show any binding affinity to 4 different hair samples and therefor the specification cannot adequately describe this aptamer or any oligonucleotide that has at least 50% sequence identify to SEQ ID NO 217.
Table 4 lists truncated aptamers as above but does not adequately describe which motif of said truncated aptamers that indicate what distinguishing characteristics of each that are concisely shared among the genus of aptamers with the function of binding any type of damaged hair.
As stated previously, the claims encompass a broad genus of oligonucleotides defined by a functional characteristic of binding to any protein in damaged hair and having only 50% structural identity to any one of the sequences claimed. The specification does not describe a representative number of species of the genus of aptamers claimed because the genus is wide and extremely variable and encompasses a large number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully bind to damaged hair, and which member of the genus would not bind to damaged hair.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising aptamers of varying sizes and nucleic acid sequences, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
The rejection is therefore maintained.

No claims are allowed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635